Name: Commission Regulation (EC) No 1781/2002 of 7 October 2002 correcting Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1781Commission Regulation (EC) No 1781/2002 of 7 October 2002 correcting Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat Official Journal L 270 , 08/10/2002 P. 0003 - 0003Commission Regulation (EC) No 1781/2002of 7 October 2002correcting Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), in particular Article 32(1) thereof,Whereas:(1) There is an error in the second subparagraph of Article 2(g) of the German, Dutch and Danish versions of Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat(3), as last amended by Regulation (EC) No 1524/2002(4). The necessary correction should therefore be made to the German, Dutch and Danish versions of that subparagraph.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The word "steers" in the second subparagraph of Article 2(g) of Regulation (EC) No 936/97 shall be translated as follows:(concerns only the German, Dutch and Danish language versions).Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 137, 28.5.1997, p. 10.(4) OJ L 229, 27.8.2002, p. 7.